 1                                                                                   Honorable Timothy W. Dore
                                                                                     Chapter: 13
 2                                                                                   Hearing Location: Room 8106
                                                                                     Hearing Date: 9/16/2020
 3                                                                                   Hearing Time: 9:30 AM
                                                                                     Response Date: 9/9/2020
 4

 5

 6

 7

 8

 9

10                                              UNITED STATES BANKRUPTCY COURT

11                                    WESTERN DISTRICT OF WASHINGTON (SEATTLE)

12 In re                                                                               Case No. 20-11546-TWD

13 HARPREET SINGH DBA RAINBOW ROOFING Chapter 13
   COMPANY,
14                                    OBJECTION TO CONFIRMATION OF
             Debtor.                  CHAPTER 13 PLAN
15

16
                Amos Financial LLC1 ("Creditor"), hereby objects to confirmation of the Chapter 13 Plan filed
17
     by Debtor in the above-referenced matter. The basis of the objection is stated below.
18
                                                             I.      STATEMENT OF FACTS
19
                1.         On or about June2, 2008 Debtor and Ranjeet Kaur executed a Promissory Note in the
20
     original principal amount of $34,500.00 (the "Note”). The Note is secured by a Deed of Trust
21
     encumbering real property commonly described as 11925 SE 238TH Place, Kent, WA 98031 (the
22
     “Property”), which is more fully described in the Deed of Trust.
23
                2.         Subsequently, all right, title and interest under the Note and Deed of Trust was assigned
24
     to Creditor.
25

26

27   1
       This Objection to Confirmation of Chapter 13 Plan shall not constitute a waiver of the within party’s right to receive service pursuant to Fed. R. Civ. P. 4,
     made applicable to this proceeding by Fed. R. Bankr. P. 7004, notwithstanding Aldridge Pite, LLP’s participation in this proceeding. Moreover, the within
28   party does not authorize Aldridge Pite, LLP, either expressly or impliedly through Aldridge Pite, LLP’s participation in this proceeding, to act as its agent for
     purposes of service under Fed. R. Bankr. P. 7004.
       OBJECTION TO CONFIRMATION - 1                                                                                                   ALDRIDGE PITE, LLP
                                                                                                                            4375 Jutland Drive; P.O. Box 17933
                                                                                                                                           San Diego, CA 92177
                                                                                                                                                  (858) 750-7600

       Case 20-11546-TWD                       Doc 34             Filed 08/31/20            Ent. 08/31/20 10:17:25                     Pg. 1 of 5
 1          3.      On or about May 31, 2020, Debtor filed a Chapter 13 bankruptcy petition. Debtor’s

 2 Amended Chapter 13 Plan (“Plan”) provides for payments to the Trustee in the amount of $3,210.00 per

 3 month for 36 months. The Plan does not provide for payment on Creditor’s claim. Instead, the Plan

 4 proposes to avoid Creditor’s lien by filing an adversary and objection to claim.

 5          4.      Creditor filed is Proof of Claim on July 17, 2020. The pre-petition arrearage on Creditor's

 6 secured claim totals $21,458.33, and the total secured claim amount is $40,515.44. Post-petition

 7 payments are due in the amount of $225.11. See Claims Register, Claim 7-1.

 8          5.      On August 4, 2020, the Court entered an Order Denying Confirmation providing Debtor

 9 must initiate an Adversary Proceeding against Creditor by August 21, 2020 if he intended to avoid the

10 line. See Dkt.23.

11          6.      As of the date of this Objection, Debtor has not initiated an adversary proceeding.

12                                              II.   ARGUMENT

13          Application of the provisions of 11 U.S.C. § 1325 and determines when a plan shall be confirmed

14 by the Court. Based on the above sections, as more fully detailed below, this Plan cannot be confirmed
15 as proposed.

16          A.      IMPERMISSIBLE MODIFICATION

17          Pursuant to 11 U.S.C. § 1322(b)(2), the plan may “modify the rights of holders of secured claims,

18 other than a claim secured only by a security interest in real property that is the debtor's principal

19 residence . . . .” The Bankruptcy Appellate Panel has held that, although a “Chapter 13 Plan may modify

20 the rights of a creditor whose only security is the debtor’s residence to the extent of curing a default

21 within a reasonable time,” withholding current installment payments created rather than cured a default.

22 In re Gavia, 24 BR 573, 575 (9th Cir. BAP 1982). The creation of a default was a modification of the

23 creditor's rights and thus precluded confirmation of the plan in each case.

24          Recognizing that delay of payments is a modification of the creditor's rights is consistent with the

25 Supreme Court's view of “rights” that cannot be modified under Section 1322(b)(2). The Court pointed

26 out that a creditor’s rights

27                  “are reflected in the relevant mortgage instruments, which are enforceable
                    under [state] law. They include the right to repayment of the principal in
28
      OBJECTION TO CONFIRMATION - 2                                                             ALDRIDGE PITE, LLP
                                                                                      4375 Jutland Drive; P.O. Box 17933
                                                                                                    San Diego, CA 92177
                                                                                                          (858) 750-7600

      Case 20-11546-TWD           Doc 34    Filed 08/31/20     Ent. 08/31/20 10:17:25         Pg. 2 of 5
                     monthly payments over a fixed term at specified adjustable rates of
1                    interest . . . ”
2
     Nobleman v. American Savings Bank, 508 US 324, 329 (1993). The Court noted that, although the
3
     Bankruptcy Code itself affects the creditor's contractual rights, particularly its power to enforce its rights,
4
     the statutory limits are independent of the Chapter 13 plan. 508 US at 330. The law prohibits the plan
5
     from affecting the secured creditor’s rights, including the right to monthly payments as provided in the
6
     contract.
7
            Here, the Property appears to be Debtor’s principal residence, and the Plan does not propose to
8
     make any payments to Creditor. Because Debtor’s Plan proposes to create a default by withholding
9
     periodic payments to the mortgage holder, it modifies the creditor’s rights in violation of Section
10
     1322(b)(2) and cannot be confirmed.
11
            B.       PROMPT CURE OF ARREARS FULL VALUE REQUIREMENT
12
            Pursuant to 11 U.S.C. § § 1322(b)(5) and 1325(a)(5)(B)(ii), a plan must provide for the cure of
13
     arrears within a reasonable time and provide for continuing payments on a secured claim where the last
14
     payment is due after the date which the final plan payment is due.
15
            Arrears owed on Creditor’s claim totals $21,458.33, but the plan fails to provide for the repayment
16
     of arrears. Debtor will have to amend the Plan and provide for the Trustee to disburse arrears payments
17
     to Creditor in the approximate amount of $358.00 monthly in order to cure pre-petition arrears over 60
18
     months.
19
            Finally, Debtor proposes to avoid the lien. Based on Debtor’s schedules, the Property is valued at
20
     $435,000.00. The first mortgage has an approximate balance of $270,624.16 (See Claim 6-1). Creditor’s
21
     lien is secured in the amount of $40,515.44. There is more than enough equity in the property to which
22
     Creditor’s lien can attach. Accordingly, Debtor needs to provide for Creditor’s claim through the Plan.
23
     Further, Debtor failed to comply with the Order Denying Confirmation requiring Debtor to initiate an
24
     lien avoidance Complaint by August 21, 2020. Debtor should precluded from attempting to avoid the
25
     lien due to failure to comply with the Order.
26
            As proposed, the Plan fails to satisfy 11 U.S.C. § § 1322(b)(2), (5) and 1325(a)(5)(B)(ii), and is
27
     not feasible. Confirmation must be denied.
28
      OBJECTION TO CONFIRMATION - 3                                                                ALDRIDGE PITE, LLP
                                                                                         4375 Jutland Drive; P.O. Box 17933
                                                                                                       San Diego, CA 92177
                                                                                                             (858) 750-7600

      Case 20-11546-TWD           Doc 34      Filed 08/31/20      Ent. 08/31/20 10:17:25         Pg. 3 of 5
1           WHEREFORE, Creditor respectfully requests:

2      i.   That confirmation of the Debtor’s Chapter 13 Plan be denied and Debtor be ordered to file a

3           Motion to Confirm Amended Plan within 14 days;

4     ii.   Alternatively, that the Plan be amended to provide for the cure of arrears owed to Creditor within

5           a period not exceeding 60 months and for post-petition payments; and

6    iii.   For such other and further relief as this Court deems just and proper.

7                                                 Respectfully submitted,
8                                                 ALDRIDGE PITE, LLP
9
     Dated: August 28, 2020                       /s/Lesley Bohleber
10                                                LESLEY D. BOHLEBER
                                                  Attorneys for Amos Financial LLC
11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      OBJECTION TO CONFIRMATION - 4                                                            ALDRIDGE PITE, LLP
                                                                                     4375 Jutland Drive; P.O. Box 17933
                                                                                                   San Diego, CA 92177
                                                                                                         (858) 750-7600

      Case 20-11546-TWD         Doc 34     Filed 08/31/20     Ent. 08/31/20 10:17:25         Pg. 4 of 5
 1                                       CERTIFICATE OF SERVICE
 2         On August 31, 2020, I caused the foregoing OBJECTION TO CONFIRMATION OF CHAPTER

 3 13 PLAN to be served on the following individuals by depositing true copies thereof in the United States

 4 mail, enclosed in a sealed envelope, with postage paid, addressed as follows:

 5                 DEBTOR(S)
 6                 Harpreet Singh
                   2511 Waterfall Lane
 7                 Corona, CA 92882
 8

 9         The following parties were served by electronic means through the Court’s ECF service:
10                 DEBTOR(S) ATTORNEY
                   Kevin T. Helenius
11
                   CHAPTER 13 TRUSTEE
12                 Jason Wilson-Aguilar
13         I certify under penalty of perjury that the foregoing is true and correct.
14
15 Dated: August 31, 2020                         /s/ Shannon Kilgore
                                                  SHANNON KILGORE
16

17

18

19

20

21

22

23

24

25

26

27

28
     OBJECTION TO CONFIRMATION - 5                                                                ALDRIDGE PITE, LLP
                                                                                        4375 Jutland Drive; P.O. Box 17933
                                                                                                      San Diego, CA 92177
                                                                                                            (858) 750-7600

      Case 20-11546-TWD         Doc 34     Filed 08/31/20      Ent. 08/31/20 10:17:25           Pg. 5 of 5
